DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, where it recites “first laser beam is applied while being turned around a central axis of the through-hole in a state where a surface of the metal layer in contact with the protective layer is exposed.” The limitation “surface of the metal layer in contact with the protective layer is exposed” appears to refer to the surface at which the metal layer meets the protective layer, which if read in the context of the claim seems to read like the following, --first laser beam is applied while being turned…in a state where [said] surface…is exposed—.
In laymen’s term it seems to indicate that the rotation of the laser beam around the through-hole occurs when that surface is exposed, meaning it doesn’t occur before that surface is exposed and that the rotation stops once that surface is cut through. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102a(1)/(2) as being anticipated by Goya (US 20190176271 A1). 
Regarding claim 1, Goya discloses a laser processing method (laser machining method, title) comprising: 
a step of irradiating a workpiece (laser beam L2 irradiates workpiece 100, Fig. 23), in which a metal layer (102) made of a heat-resistant alloy (heat-resistant steel, where steel is an alloy of iron and carbon, par. 114) and a protective layer (104) made of a thermal barrier coating are laminated (protective layer 104 is configured to protect from heat, par. 106), with a first laser beam (laser beam L2) that is a short-pulse laser beam (L2 has a pulse width of 100 microseconds or less, par. 144), and forming a through-hole penetrating the metal layer (L2 assists in drilling auxiliary through hole 120, Fig. 23 and 24, par. 140); 
and a step of irradiating the workpiece with a laser beam (laser beam L2) to expand the through-hole (laser beam L2 expands the hole and then laser beam L1 expands the hole further, Fig. 25 and 26, par. 142).  
Regarding claim 2, Goya discloses the laser processing method according to claim 1, wherein, in the step of forming the through-hole, the workpiece is irradiated with the first laser beam to form the through-hole penetrating the protective layer and the metal layer (L2 assists in creating auxiliary hole 120a which is machined through the protective layer and metal layer, where the entire auxiliary hole 120 is a through hole, par. 141; it is noted that the claim is interpreted by the examiner to not limit the use of other laser beams for assisting in creating the throughhole, i.e. L1 is used to drill the other half of the auxiliary hole 120b, Fig. 24).  
Regarding claim 3, Goya discloses the laser processing method according to claim 1, wherein the step of expanding the through-hole includes a step of irradiating the protective layer with the first laser beam as the laser beam to expand the through-hole in the protective layer (laser beam L2 expands the hole in the protective layer, par. 141, Fig. 25), and a step of 
Regarding claim 4, Goya discloses the laser processing method according to claim 2, wherein the step of expanding the through-hole includes a step of irradiating the protective layer with the first laser beam as the laser beam to expand the through-hole in the protective layer (laser beam L2 expands the hole in the protective layer, par. 141, Fig. 25), and a step of irradiating the metal layer with the first laser beam as the laser beam to expand the through-hole in the metal layer (laser beam L1 expands the hole in the metal layer, Fig. 26, par. 142).
Regarding claim 5, Goya discloses the laser processing method according to claim 3, wherein the step of expanding the through-hole in the metal layer makes an output of the first laser beam higher than that in the step of expanding the through-hole in the protective layer (L1 has a pulse width of sub-milliseconds or more, whereas L2 has a pulse width of 100 microseconds or less, claim 10; it is understood by the examiner that since L1 has a wider pulse width, the pulse energy is larger; where the broadest reasonable interpretation of output can be interpreted as any parameter associated with irradiation of the laser, e.g. power output, pulse width, wavelength, etc).  
Regarding claim 6, Goya discloses the laser processing method according to claim 4, wherein the step of expanding the through-hole in the metal layer makes an output of the first laser beam higher than that in the step of expanding the through-hole in the protective layer (L1 has a pulse width of sub-milliseconds or more, whereas L2 has a pulse width of 100 microseconds or less, claim 10; it is understood by the examiner that since L1 has a wider pulse width, the pulse energy is larger; where the broadest reasonable interpretation of output can be interpreted as any parameter associated with irradiation of the laser, e.g. power output, pulse width, wavelength, etc).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goya in view of Luketic (US 20160193667 A1).
Regarding claim 7, Goya discloses the laser processing method according to claim 1, additionally, Goya discloses another embodiment further comprising: 
a step of irradiating the protective layer with the first laser beam (L2 is used to drill portion 110A, par. 108, Fig. 15) to form a wide hole (large diameter portion 110A, Fig. 15) having a larger internal diameter than the through-hole in the protective layer before the step of forming the through-hole (small-diameter 110B, a part of the through hole 110, is smaller than 110A, par. 108, Fig. 17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Goya to incorporate the further embodiments of Goya and make a wider hole in the protective layer first. Doing so would have the benefit of reducing the heat influence of the protective layer while preventing the machining time of the object from being too long (par. 113, Goya).
Goya’s embodiment does not disclose wherein, in the step of forming the through-hole, an inside of the wide hole is irradiated with the first laser beam to form the through-hole penetrating the metal layer.
	Luketic discloses a method of drilling cooling holes where a wider hole (20, Fig. 5) is drilled first and wherein, in the step of forming the through-hole, an inside of the wide hole is irradiated with the first laser beam to form the through-hole penetrating the metal layer (hole 40 is drilled into the wider non-penetrating hole 20, Fig. 6, par. 58).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Goya to incorporate the teachings of Luketic and drill a through hole through the wider hole. This method of drilling cooling holes would be faster and more inexpensive (par. 6, Luketic). 
Regarding claim 8, Goya in view of Luketic is silent on the laser processing method according to claim 7, wherein, in the step of expanding the through-hole, the inside of the wide hole is irradiated with the first laser beam, or a second laser beam having a wider pulse width than the first laser beam during a laser output as the laser beam to expand the through- hole in the metal layer.
Goya further discloses that enlarging the auxiliary through hole with a more powerful laser (L1 which has a wider pulse width, par. 112) to obtain the final through hole diameter is beneficial since the molten material can be discharged through the auxiliary hole, which would reduce spatter (par. 34) and increase drilling speed (L1 with wider pulse width would yield a shorter machine time, par. 115). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Goya in view of Luketic to incorporate the teachings of Goya and enlarge the through hole of Luketic with a higher powered laser beam. .

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goya in view of Goya (US 10792759).
Regarding claim 9, Goya discloses the laser processing method according to claim 1, wherein a pulse width of the first laser beam during the laser output is 100 femtoseconds or more and 10 microseconds or less (L2 has a pulse width of 100 microseconds or less, claim 10).  
Additionally, Goya (US10792759) discloses the benefit of using short pulsed lasers on orders of picoseconds and nanoseconds (Col 7, lines 42-48) in order to reduce adhesion of dross and generation of cracks when irradiating a protection layer laminated on metal (Col 3, lies 61-65)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Goya to incorporate the teachings of Goya and use short-pulsed lasers on the order of picoseconds and nanoseconds. Doing so would reduce adhesion of dross and generation of cracks when irradiating a protection layer laminated on metal (Col 3, lies 61-65, Goya US10792759).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goya in view of Yoshida (US 20160082549 A1).
Regarding claim 10, Goya is silent on wherein the first laser beam is applied while being turned around a central axis of the through-hole in a state where a surface of the metal layer in contact with the protective layer is exposed.
Yoshida discloses a laser drilling method for drilling through holes wherein the first laser beam is applied while being turned around a central axis of the through-hole (laser LA rotates around the center axis of the through hole, Fig. 3A, Yoshida) in a state where a surface of the metal layer in contact with the protective layer is exposed (the process of drilling a through hole in the workpiece would expose a surface of the metal layer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Goya to incorporate the teachings of Yoshida and rotate the laser beam while drilling the through hole. Doing so would have the benefit of finishing the side surface of the hole smoothly (par. 9, Yoshida).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMPSON A CHEN whose telephone number is (571)272-6422.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/SIMPSON A CHEN/               Examiner, Art Unit 3761            

/IBRAHIME A ABRAHAM/               Supervisory Patent Examiner, Art Unit 3761